Citation Nr: 0111471	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-13 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for hyperchlorhydria with 
constipation, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to May 
1943.

The instant appeal arose from an April 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in New Orleans, Louisiana, which denied a claim for an 
increased rating for hyperchlorhydria with constipation.


REMAND

The appellant contends, in substance, that his service-
connected hyperchlorhydria with constipation is more severe 
than the current disability evaluation suggests.  

The Board of Veterans' Appeals (Board) has reviewed all of 
the evidence of record.  The veteran was service-connected 
for hyperchlorhydria with constipation in April 1944.  A 
noncompensable disability evaluation was assigned.  An April 
1999 rating decision increased the disability evaluation to 
10 percent based on an April 1999 VA examination wherein the 
veteran reported abdominal cramps, a burning sensation in the 
abdomen, and occasional hematemesis, melena, diarrhea, nausea 
and vomiting.

The veteran filed the present claim in April 2000.  He 
submitted private treatment records dated from June through 
August 1999 which reveal that he was hospitalized for a 
transfusion in June 1999 with diagnoses of anemia and 
gastroesophageal reflux disease.  In August 1999 he was again 
hospitalized for transfusions of 4 units of blood.  During 
that hospitalization he underwent a subtotal colectomy with 
fecal sparing colocolic anastomosis.  A pathology report of a 
specimen obtained during the surgery revealed diagnoses of 
diverticulosis and mild, non-specific chronic inflammation.

Since this recent private medical evidence was associated 
with the claims folder, the veteran has not undergone a VA 
examination.  As requested by his representative in a July 
2000 written statement, the RO should schedule the appellant 
for a VA examination in order to identify any relationship 
between his current gastrointestinal problems and his 
service-connected disorder.

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2000).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Because of the change in 
the law brought about by the VCAA, the RO should also comply 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107). 

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past 
gastrointestinal treatment that has not 
already been made part of the record, VA 
and non-VA, and should assist him in 
obtaining such evidence.  The appellant 
must adequately identify the records and 
provide any necessary authorization.  All 
attempts to obtain records which are 
ultimately not obtained should be 
documented.  If the RO, after making 
reasonable efforts, is unable to obtain 
any records sought, the RO shall notify 
the veteran that it is unable to obtain 
those records by identifying the records 
it is unable to obtain; explaining the 
efforts that it made to obtain those 
records; and describing any further 
action to be taken by the RO with respect 
to the claim.

2.  The appellant should then be 
scheduled for another VA gastrointestinal 
examination to identify the nature, 
etiology, and symptomatology of any 
gastrointestinal disorder found to be 
present, including to determine the 
severity of his service-connected 
hyperchlorhydria with constipation.  The 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  Any testing deemed 
necessary should be performed.  The 
examiner is specifically requested to 
prepare an opinion as to any relationship 
between any gastrointestinal disorder 
diagnosed on examination and the service-
connected hyperchlorhydria with 
constipation.  The findings on the 
examination report should correspond to 
the applicable rating criteria.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


